Case: 13-13789     Date Filed: 06/23/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                        _____________________________

                                 No. 13-13789
                             Non-Argument Calendar
                        _____________________________

                    D.C. Docket No. 4:13-cr-00032-RH-CAS-1



UNITED STATES OF AMERICA,
                                                          Plaintiff-Appellee,

                                       versus

DEANDRA LORON DAVIS,
                                                          Defendant-Appellant.

                        _____________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                      _____________________________

                                  (June 23, 2014)

Before WILSON, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Richard A. Greenberg, appointed counsel for Deandra Loron Davis in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 13-13789     Date Filed: 06/23/2014   Page: 2 of 2


1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Davis’s convictions and

sentences are AFFIRMED.




                                         2